Citation Nr: 1732408	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-08 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral non-arteritic ischemic optic neuropathy with legal blindness. 

2.  Entitlement to service connection for right hip disability.

3.  Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1969 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

These matters were previously before the Board in March 2015 and January 2016 when they were remanded for further development.  They now return for appellate review.  

In January 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.


FINDINGS OF FACT

1.  The most probative evidence of record does not establish that the Veteran was exposed to radiation, tactical herbicidal agents, environmental hazards, mustard gas, and/or lewisite, during his active service or that his bilateral non-arteritic ischemic optic neuropathy with legal blindness, manifested in service or is otherwise is related to service, to include from in-service use of medication and/or a fractured nose.

2.  The most probative evidence of record does not establish that the Veteran was exposed to radiation, tactical herbicidal agents, environmental hazards, mustard gas, and/or lewisite, during his active service or that his skin disability, diagnosed as nummular dermatitis, manifested in service or is otherwise related to service.

3.  The most probative evidence of record does not establish that the Veteran's current right hip disability, diagnosed as degenerative changes and right sacroiliac joint arthropathy, manifested in service, or within one year of separation from service, or that it is otherwise related to service, to include as due to a 1969 injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral eye disability, diagnosed as bilateral non-arteritic ischemic optic neuropathy with legal blindness, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a skin disability, diagnosed as nummular dermatitis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a right hip disability, diagnosed as right hip sacroiliac arthropathy and mild degenerative changes, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2016) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the Board finds there has been substantial compliance with the March 2015 and January 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As final initial matter, in November 2015 and March 2017, the Veteran's representative reported the Veteran was waiting for a private medical opinion from a physician who was out of the country; however, neither the Veteran or his representative have indicated when such evidence would be forthcoming nor requested an extension related to such.  Thus, the Board will proceed with appellate review.   

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, certain chronic diseases, such arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, VA law and regulations provide that, if a veteran was exposed to a tactical herbicidal agent during active military, naval, or air service, certain diseases, including chloracne or porphyria cutanea tarda, shall be service connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  See 38 C.F.R. § 3.309 (e).  Section 3.307(d)(6) provides that the term "herbicide agent" (colloquially known as Agent Orange) means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically:  2, 4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(d)(6)(i). 

Additionally, special provisions are in effect for service connection claims based on exposure to mustard gas or lewisite.  Full body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers:  nasopharyngeal; laryngeal; lung (except mesothelioma), or squamous cell carcinoma of the skin is sufficient to establish service connection for that condition.  38 C.F.R. § 3.316 (a)(1) (2016).  Full-body exposure to nitrogen, sulfur mustard, or Lewisite during active military service, together with the subsequent development of chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease is sufficient to establish service connection for that condition.  38 C.F.R. § 3.316 (a)(2).  Additionally, full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia is sufficient to establish service connection for that condition.  38 C.F.R. § 3.316 (a)(3).  A veteran must provide evidence of in-service exposure and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met, subject to the regulatory exceptions in 38 C.F.R. § 3.316 (b).

With respect to radiation, if a veteran exposed to radiation during active duty later develops one of the diseases listed in 38 C.F.R. § 3.309 (d)(2), a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.309.  The diseases listed in 38 C.F.R. § 3.309 (d)(2) include certain cancers, leukemia, multiple myeloma, lymphomas, and bronchiolo-alveolar carcinoma.  In addition, the presumptions in 38 C.F.R. § 3.309 (d) are only available for radiation-exposed veterans.  A "radiation- exposed Veteran" is defined by 38 C.F.R. § 3.309 (d)(3) as a veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.

"Radiation-risk activity" is defined to mean:  onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946; certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; in certain circumstances, service before January 1, 1974, on Amchitka Island, Alaska; or, certain circumstances, service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. § 7384l (14)).  See 38 C.F.R. § 3.309 (d)(3)(ii).

I.  Bilateral Non-arteritic Ischemic Optic Neuropathy with Legal Blindness

The Veteran contends that service connection is warranted for blindness.  Specifically, the Veteran has asserted, including in January 2015 testimony, that his blindness is etiologically related to his active service as due to medication prescribed in-service for a another injury, the result of an in-service nose fracture, or the result of exposure to environmental hazards.  

Turning to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran has a diagnosed bilateral eye disability.  A January 2010 VA examiner endorsed a diagnosis of bilateral vision loss and field constriction secondary to optic nerve atrophy.  A June 2015 VA examiner diagnosed bilateral non-arteritic ischemic optic neuropathy.  A November 2016 VA examiner implicitly endorsed the same diagnosis.  This diagnosis is also supported by private medical records and VA treatment records.  As the Veteran is acknowledged to have a current bilateral eye disability, best characterized as bilateral non-arteritic ischemic optic neuropathy, the issue before the Board becomes whether his disability is a result of his active service.

Turning to the second element of service connection, as described above, the Veteran asserts that his diagnosis of bilateral non-arteritic ischemic optic neuropathy is the result of exposure to radiation, tactical herbicidal agents, environmental hazards, mustard gas, lewisite, or as a result of an in-service nose fracture and/or use of medication.  Specifically, in a November 2009 statement, the Veteran reported, in part, exposure to chemicals during a six week period, when the Army was disposing of leaking mustard gas and nerve gas, along with other biological agents, by burning them in a pit, which ended up catching the ground on fire, and had to be contained by digging a wide trench with bulldozers.  He further stated that part of his duties required him to spend time at Edgewood Arsenal, a chemical base, and he had no idea what he was exposed to there.  In the November 2009 statement, the Veteran also reported that his nose was broken during hand to hand combat training when he was struck in the face with a rifle butt.  He further reported he was later hit in the face again.

In a September 2012 statement, the Veteran stated that he may have had direct or secondary exposure, as part of Project 112, to soldiers who were exposed to various chemical and biological agents without their knowledge or consent.  In September 2012, he further stated that he shared an office with another solider, who had his left eye removed due to a rare form of cancer.  The Veteran described that the shared office was painted black and he has been told that the practice was to paint the walls of x-ray rooms and areas where radioactive materials were used, with multiple coats of heavily leaded black paint.  He further stated that since he and the other solider were the only two people who had access the office, and as both experienced unusual and catastrophic damage to their vision, one must come to the conclusion something radiological was tested, or stored in that section of the building at some time prior to it being their office.  Thereafter, in January 2015 testimony, the Veteran also stated that vestment type paint or experimental paints which were painted on vehicles to determine whether there had been gas exposures or some sort of radiological exposure may have been stored in this room.

In January 2015 testimony, the Veteran further reported he was the Army band's musical librarian and musical transcriptionist and his office was a converted storage room that was previously used to store what he believed to be hazardous materials as the construction of the room, the interior design of the room, the way the room was prepared, such as the multiple layers of black leaded paint, which had little specs which glowed at night, all indicated that there was something stored in that room.  In January 2015, he further testified that when stationed at Aberdeen Proving Ground, he was tasked with cleaning up large amounts of dead fish that had washed ashore, which he believed died as the result of an environmental hazard.  He also testified that he was tasked with filming ballistic testing and/or explosives testing in contaminated areas.  In a February 2013 statement, a fellow service member, reported, in part, that the Veteran worked in a restricted area of the base and once when the Veteran returned from working in the restricted area, he had a hacking cough for about a week, no other signs of illness, but complained of feeling tired and having dizzy spells although he seemed to recover fully and did not mention the episode after that.

The Veteran also testified, in January 2015, that he witnessed unusual events such as guys evacuating buildings, jumping into the Veteran's vehicle yelling get out of here, get out of here, and when the Veteran came back two weeks later, that block of buildings was gone.  The Veteran further testified that after taking pain medication for another injury, he experienced some optical anomalies as such halos of orange, yellow, red, very predominantly throughout the day.  In a May 2016 VA treatment record, the Veteran reported in part, in 1970 or 1971 at the shores of Aberdeen Proving Grounds, when cleaning up fish washed ashore, he was exposed to a chemical in the water.

However, while the Veteran asserts he was exposed to radiation, tactical herbicidal agents, environmental hazards, mustard gas, and/or lewisite, he has provided no support of any kind for these allegations.  The record does not reflect, and the Veteran does not contend, that he served in Vietnam, Korea, or Thailand or that he had service in the Air Force or Air Force Reserve under circumstances in which he had regular and repeated contact with C-123 aircraft.  As such, the provisions related to presumptive herbicide exposure and special considerations for claims based on herbicide exposure in Thailand on a factual basis are not for application.  See 38 C.F.R. § 3.307(a)(6)(iii)-(v) and VA Adjudication Procedures Manual, M21-1, IV.ii.1.H

Furthermore, there is no evidence the Veteran was exposed to environmental hazards, mustard gas or lewisite during service.  Additionally, the evidence does not show that the Veteran participated in any radiation-risk activities, or that he was exposed to radiation during service.  As the Veteran did not participate in a radiation-risk activity as defined by regulation, he is not a radiation-exposed Veteran, and the presumptive provisions of section 1112(c) and 38 C.F.R. § 3.309 (d) are not available in this case.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

As a layperson, the Veteran is competent to report that which is capable of his lay observation such as that during service he removed dead fish that washed ashore; however, there is no indication that he has the medical or scientific training or expertise to determine the cause of the dead fish or identify tactical herbicides, environmental hazards, mustard gas, lewisite or radiation to which he was reportedly exposed during service.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2011) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are medical in nature); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  In this regard, the Veteran has not reported that he personally sprayed tactical herbicides, participated in radiation risk activities, had direct knowledge of any hazardous materials, nor has he reported any specific basis to identify tactical herbicides he believes were sprayed, or the source of any radiation, mustard gas, lewisite or other hazardous materials. 

Furthermore, in an attempt to verify the Veteran's claims regarding tactical herbicide, mustard gas, and lewisite exposure, VA submitted an inquiry to Personal Information Exchange System.  In November 2009, a response was received that indicated that there were no records that the Veteran was exposed to herbicides, mustard gas, or lewisite during his service.  Additionally, in July 2013, the VA was informed that no Surgeon General Office (SGO) records were available.  Moreover, there is no evidence indicating that the Veteran was exposed to mustard gas, lewisite or tactical herbicide agents, as defined by VA or otherwise, during service.

A layperson's assertions indicating exposure to tactical herbicides, gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  In this case, the record is negative for any evidence that the Veteran was exposed to gases or chemicals other than his own assertions.  As such, the Board finds the service records are more probative and persuasive than the Veteran's lay assertions.  In short, there is no competent and credible evidence indicating that the Veteran was actually exposed to tactical herbicides, mustard gas, lewisite or other environmental hazards, as defined by VA or otherwise, during his military service and such exposure is not conceded.  

With respect to the Veteran's assertion that his bilateral non-arteritic ischemic optic neuropathy is related to an in-service nose fracture or use medication, the Veteran's service treatment records do not document such incidents.  Nonetheless, the Veteran is competent to attest to the factual matters of which he has first-hand knowledge, such as changes in vision when taking medication or that he sustained a nose injury.  See Layno, 6 Vet. App. at 469.  Furthermore, a February 1970 service treatment record noted a complaint of temporary loss of vision and hearing as part of a recurrent episode of tension headache related to a known episode of tension.  Thus, the Board finds Veteran's lay assertions of in-service events to be credible and the element of in-service disease or injury is met.

However, the Board finds, for the reasons noted below, that the third requirement for service connection, competent evidence of a nexus between a current bilateral eye disability, and an in-service disease or injury, has not been met.

The November 2010 examining VA optometrist initially concluded that it was not possible to determine the etiology of the Veteran's vision disorder without first reviewing the outstanding private treatment records, which were not associated with the claims file at the time of the examination.  However, a few days later the same VA optometrist issued an addendum opinion, without review of the outstanding private medical records, and found that the Veteran's loss of vision was not the result of a compressive condition (related to a fractured nose) or chemical toxicity (related to his alleged exposure to nerve gas), and that the loss of vision over 26 years after service discharge was not service-connected.  However, the November 2010 VA examiner opinion lacks probative value as the examiner did not reconcile the addendum opinion with the prior finding that review of the private medical records was necessary in order to provide an opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).

Pursuant to the March 2015 Board remand, another examination was afforded to the Veteran in June 2015.  However, the June 2015 VA examiner commented on evidence, to include private medical records that noted the etiology provided by another examiner was most likely sleep apnea, which had been present since the 1970's and it was likely, by history, that the Veteran also had an ischemic event in the right eye in February 1970, with resolved symptoms until findings on examination in 1998, and again in the left eye in March 2012, due to subjective decrease in visual function.  The June 2015 VA examiner stated the Veteran had low normal blood pressure and has small optic nerve foramen in each eye which also made him more susceptible to an ischemic event in the optic nerve.  However, as the June 2015 VA examiner did not provide an opinion in terms of probability as to the relationship between the Veteran's current eye disability and active service, it is inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Pursuant to the January 2016 Board remand, a November 2016 VA addendum opinion was obtained.  The November 2016 VA examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The November 2016 VA examiner also found that the condition was not likely due to a fractured nose as any vision loss that would have been due to trauma would have occurred immediately.  The November 2016 VA examiner also found the condition was not likely due to medication use as the condition would have been toxic and would have occurred fairly soon after using medications.  The November 2016 VA examiner also found the condition was not related to exposure to chemicals as the condition would have been toxic or caused neuritis.  The November 2016 VA examiner found that theVeteran's vision loss was sudden in the cases of 1970, 1998 and 2012, was most consistent with a vascular cause and not consistent with trauma, neuritis, or toxicity.  The November 2016 VA examiner stated that a review of the literature showed no supporting evidence for the Veteran's claim.

Consistent with the opinion of the November 2016 VA examiner are the Veteran's private medical records.  Specifically, an April 1998 private medical records noted, in part, recent nonarteritic ischemic optic neuropathy, with resultant static left monocular visual deficits, probably secondary to mild obesity and hyperlipidemia.  An October 1999 private medical record noted, in part, the Veteran had most likely suffered sequential non-arteritic ischemic optic neuropathies and that an event in one eye is a strong risk factor for a similar event in the fellow eye and the Veteran's crowded optic nerve heads were a significant risk factor, as was his history of hypercholesterolemia.  Another October 1999 private medical record noted, in part, that the Veteran complained of blurred vision and reduced vision since a car accident.  An October 2004 private medical record noted, in pertinent part, that the Veteran experienced bilateral non simultaneous optic neuropathies, probably ischemic in nature.  The October 2004 private medical record stated that certainly, the event in the left eye was most likely anterior ischemic optic neuropathy but noted that the right eye was less clear because records were not available, but the history was consistent with the same condition.  

In this regard, in January 2015 testimony, the Veteran reported that in the 1970s, he was on duty as a paramedic with a mobile intensive care unit,when he lost vision and sought immediate treatment, but within three to four hours it had cleared up and the physician was unable ascertain what caused the vision loss at the time, but that the records related to such were not available.  In this regard, the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, but such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); see also Jandreau, 492 F.3d at 1376 (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) 

However, there is no medical evidence of record that objectively demonstrates that the Veteran was diagnosed with bilateral non-arteritic ischemic optic neuropathy with legal blindness until many years after his separation from active service.  Specifically, records from the Social Security Administration reflect the Veteran suffered vision less in the left eye in January 1998 and subsequently suffered sudden vision loss in the right eye in October 1999, which is consistent with the private medical records as described above.  This long gap between his discharge from service and the earliest clinical evidence of bilateral non-arteritic ischemic optic neuropathy with legal blindness is considered to be evidence that weighs against his claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In reviewing the Veteran's claim for a bilateral non-arteritic ischemic optic neuropathy with legal blindness, the Board has reviewed the statements of the Veteran.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Layno, 6 Vet. App. at 469.  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of perceivable symptomatology from service onward, such as vision loss and related symptoms.  The Board notes, however that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on the causal question of whether his bilateral non-arteritic ischemic optic neuropathy with legal blindness, can be attributed to active service.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376.  Although lay persons may be competent to provide opinions as to some medical issues, as the specific questions in this case regarding the actual diagnoses, etiologies, time of onset, and degree of severity at time of onset of his bilateral non-arteritic ischemic optic neuropathy with legal blindness, falls outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking bilateral non-arteritic ischemic optic neuropathy with legal blindness to his military service.  Jandreau, 492 F.3d at 1376.  

Based on the evidence of record as presented above, the Board finds that the preponderance of the evidence is against the Veteran's claim that his bilateral non-arteritic ischemic optic neuropathy with legal blindness was incurred as a result of an event, injury, or disease during active service or onset during his active service.  In essence, there is no persuasive medical evidence of record that provides a nexus between the Veteran's bilateral non-arteritic ischemic optic neuropathy with legal blindness.  The Veteran has not provided any competent medical evidence to demonstrate his bilateral non-arteritic ischemic optic neuropathy with legal blindness, was caused by, or was a result of, his active service.  Indeed, the opinion of the November 2016 examiner provided in the eye conditions disability benefit questionnaires was predicated on a full overview of the entire relevant record and was presented by an examiner who was specifically tasked to present a nexus opinion after review of the evidence.  The November 2016 VA examiner explained the reasons for his conclusions based on review of the record, to include the Veteran's report of problems with vision after medication during service or that such was the result of a nose fracture.  Thus, the November 2016 VA examiner's opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  

In sum, the Board has reviewed the evidence of record, as well as the pertinent law and regulations, but finds that the preponderance of the evidence is against the Veteran's for a bilateral eye disability.  Thus, service connection for bilateral non-arteritic ischemic optic neuropathy with legal blindness is denied.  In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for bilateral non-arteritic ischemic optic neuropathy with legal blindness, that doctrine is not applicable here.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Skin Disability 

The Veteran contends that service connection is warranted for a skin disability.  Specifically, the Veteran has asserted, including in January 2015 testimony, that during service, he developed a rash after removing dead fish that washed ashore, as described above, and the rash persisted for 40 something years.  In a February 2013 statement, and during the November 2016 VA skin disease disability benefit questionnaire, the Veteran reported that during active duty, he had a rip in his fatigues and his left lower leg was exposed to some unknown chemical agent or dioxin based agent, such as Agent Orange, which resulted in skin problems ever since.  In a May 2016 VA treatment record, the Veteran reported in part, in 1970 or 1971 at the shores of Aberdeen Proving Grounds, when cleaning up fish washed ashore, he noticed a pain and burning from a chemical in the water, tore off his fatigues, and noticed a rash.

Turning to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran has a diagnosed skin disability.  Although prior the claim, received by VA in October 2009, private treatment records dated from July 2007 to April 2009, reflect diagnoses of and/or complaints of leg rash, infection of right leg, dermatitis and nummular dermatitis.  VA treatment records also reflect skin problems including a July 2010 VA treatment record, which reflected a diagnosis of nummular dermatitis.  A July 2011 VA treatment record noted nail fungus infections, left lower extremity dermatitis and a subcutaneous left forehead mass, which was determined to be a lipoma in an August 2011 VA treatment record.  Thereafter, a March 2012 VA treatment record noted the Veteran complained about a rash under a fold of skin, that his wife, who was a nurse, thought it was likely yeast related.  A November 2012 VA treatment record noted, in part, anterior shins with crusted abrasions with surrounding erythema without discharge or underlying fluctuance.

The Veteran was also afforded several VA skin examinations.  A January 2010 VA examiner endorsed a diagnosis of nummular dermatitis.  A May 2015 VA examiner did not endorse a diagnosis of a skin disability; however, a November 2016 VA examiner noted a diagnosis of nummular dermatitis in 2007.  As the Veteran is acknowledged to have a skin disability, diagnosed as nummular dermatitis upon examination, the issue before the Board becomes whether his skin disability is as a result of his active service.

With respect to the second element of a claim for service connection, medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, as described above, there is no competent and credible evidence indicating that the Veteran was actually exposed to tactical herbicides, mustard gas, lewisite or other environmental hazards, as defined by VA or otherwise, during his military service and such exposure is not conceded.  However, April 1971 service treatment records reflect the Veteran developed a rash and blotches as part of an allergic reaction to penicillin.  Thus, the element of in-service disease or injury is met.

However, the third requirement for service connection, competent evidence of a nexus between a current skin disability, and an in-service disease or injury, has not been met.  Indeed, the January 2010 VA examiner found, in part, that the Veteran's nummular dermatitis was noted after leaving service and that the Veteran reported exposure to some unidentified material.  The January 2010 VA examiner found there was no history or documentation of exposure or treatment during service.  Thereafter, a May 2015 VA examiner noted the Veteran's service treatment records did not document any chronic skin condition and upon examination the Veteran did not have dermatitis.  However, neither the January 2010 or May 2015 VA examiners addressed the Veteran's April 1971 service treatment records which noted skin complaints after receiving penicillin and thus lack probative value.  Nieves-Rodriguez, 22 Vet. App. 295, 303-304.

Pursuant to the January 2016 Board remand, a November 2016 VA examiner opined the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The November 2016 VA examiner noted that the Veteran reported having burning blotches on his skin just after starting penicillin during service in April 1971 and was diagnosed with an allergic reaction to penicillin and was issued a medical warning tag.  The November 2016 VA examiner found there were no other documented skin conditions while on active duty and no reports of any skin exposures.  The November 2016 VA examiner found there was no evidence of any chronicity or continuity of care for any skin conditions.  The November 2016 VA examiner found the Veteran was not diagnosed with any skin condition until he was seen by dermatologist in 2007, when he was in his 50's and diagnosed with nummular dermatitis, which was over 30 years after separation from service.  The November 2016 VA examiner stated a review of online medical literature, including WedMD, Medscape, and the American Osteopathic College of Dermatology, reported that that the cause of nummular dermatitis was unknown and peaked around the age of 50 to 60 and was more predominant in males.  For these reasons, the November 2016 VA examiner opined that it was less likely than not that the Veteran's previous diagnosis of nummular dermatitis was incurred in or caused by or related to his active service.

As described above, in January 2015 testimony, the Veteran reported he developed a rash in service after removing dead fish that washed ashore, which persisted for 40 something years later.  In this regard, the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, but such absence is for consideration in determining credibility.  See Buchanan, 451 F.3d at 1336.  Nonetheless, the first documented diagnosis of nummular dermatitis or a skin disability was many years after service, which weighs against the claim.  Maxson, 230 F.3d at 1333.

Based on the evidence of record as presented above, the Board finds that the preponderance of the evidence is against the Veteran's claim that his nummular dermatitis was incurred as a result of an event, injury, or disease during active service or onset during his active service.  There is no persuasive medical evidence of record, provided by the Veteran or otherwise, that provides a nexus between the Veteran's nummular dermatitis and his active service.  Indeed, the opinion of the November 2016 VA examiner provided in the skin diseases disability benefits questionnaires was predicated on a full overview of the entire relevant record and was presented by an examiner who was specifically tasked to present a nexus opinion after review of the evidence.  The November 2016 VA examiner explained the reasons for her conclusions based on review of the record, to include the Veteran's report that while on while on active duty he had a rip in his fatigues and was exposed to some unknown agent to his left lower leg and has had skin problems since.  Thus, the April 2016 VA examiner's opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  

In reviewing the Veteran's claim for a current skin disability, the Board has reviewed the statements of the Veteran and the competent to describe the extent of his current symptomatology and the continuity of perceivable symptomatology from service onwards, such skin rashes.  However, as noted above, there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on the causal question of whether his nummular dermatitis can be attributed to active service.  See Davidson, 581 F. 3d at 1316; Jandreau, 492 F.3d at 1376.  Although lay persons may be competent to provide opinions as to some medical issues, as the specific questions in this case regarding the actual diagnoses, etiologies, time of onset, and degree of severity at time of onset of nummular dermatitis such falls outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking nummular dermatitis to his military service.  Jandreau, 492 F.3d at 1376.

Ultimately, the Board finds that the medical conclusion presented in the record is that there is no etiological link relating the Veteran's current skin disability to his active service.  The clinical records do not indicate that the Veteran's service was a possible cause of any current skin disability, except as such documented the Veteran's own assertions.  The November 2016 skin disease disability benefits questionnaires opinion found that the Veteran's current skin disability was less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  Thus, based on the reasons and bases discussed, the Board has considered the benefit of the doubt doctrine, but does not find that the evidence is of such approximate balance as to warrant its application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.  Accordingly, entitlement to service connection for a current skin disability is denied. 


III.  Right Hip Disability 

The Veteran contends that service connection is warranted for a right hip disability.  Specifically, the Veteran has asserted, including in January 2015 testimony, that during service, in August 1969, as part of an assault exercise up a hill, he injured right ankle and right hip.  He further testified that he wore a brace for his right hip since the 1970s and 1980s.

Turning to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran has a diagnosed right hip disability.  Such medical evidence includes July 2011 and July 2012 VA treatment records, which noted the Veteran had a long history of back pain, aggravated by a fall in February 2011, that he developed sciatic type symptoms following placement of a transcutaneous electrical nerve stimulation (TENS) unit and endorsed a diagnosis of sacroiliac arthropathy.  Thereafter, a May 2015 VA examiner cited the July 2011 VA treatment record, as described above, and noted sacroiliac arthropathy.  Thereafter, a November 2016 VA examiner further cited April 2015 VA imaging of the right hip which documented mild degenerative changes.  As the Veteran is acknowledged to have a right hip disability, diagnosed as right hip sacroiliac arthropathy and mild degenerative changes, the issue before the Board becomes whether such disabilities are as a result of his active service.

With respect to the second element of a claim for service connection, medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, as noted above, in January 2015 testimony, the Veteran reported he injured his right hip and ankle during service as part of an assault on a hill.  The Veteran's service treatment records do not document a right hip injury, although an August 1969 service treatment record does document a right ankle injury and described resulting right ankle x-rays as within normal limits.  Nonetheless, the Veteran is competent to attest to the factual matters of which he has first-hand knowledge, such as an injury to his right hip.  See Layno, 6 Vet. App. at 469.  Thus, the Board finds Veteran's lay assertions of in-service events to be credible and the element of in-service disease or injury is met.

However, the third requirement for service connection, competent evidence of a nexus between a current right hip disability and an in-service disease or injury, has not been met.

There is no competent, credible clinical evidence of record that the Veteran's current right hip disabilities are causally related to active service.  There are no records of complaints of right hip pain until many years after separation from service.  Indeed, an October 1999 private medical record noted the Veteran was experiencing hip pain and stiffness in his right lower extremity due to a September 1999 motor vehicle accident during which his lower right extremity struck the brake pedal.  Additionally, a November 2010 VA treatment record documented normal x-rays of the right hip.  The Board finds that the November 2010 treatment record, which did not reveal a right hip disability, is more credible than statements made by the Veteran several decades later for compensation purposes.  See Curry v. Brown, 7 Vet 59 (1994).  Additionally, the lapse of time between service separation and the earliest documentation of a current right hip disability is a factor for consideration in deciding a service connection claim.  See Maxson, 230 F.3d at 1333.  As described above, the medical evidence does not reflect the Veteran complained of right hip problems until a September 1999 motor vehicle accident, which was many years after service.  Thus, the preponderance of the evidence is therefore against a claim for service connection for right hip degenerative changes on a presumptive basis as a chronic disease or on the basis of continuity of symptomatology.  38 C.F.R. § 3.309.  

Indeed, a May 2015 VA examiner found that, after review of the record, the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The May 2015 VA examiner noted the Veteran was claiming sacroiliac joint arthropathy as due to a training accident in 1969 but found there was no documentation of the accident in the service treatment records.  The May 2015 VA examiner found the Veteran was not diagnosed until 2011 when he fell down stairs and "aggravated" his left sacroiliac joint.  The May 2015 VA examiner noted the Veteran had received injections for left sacroiliac joint pain.  The May 2015 VA examiner opined that it was less likely than not that the Veteran's sacroiliac joint pain was incurred in or caused by the claimed in-service injury.  However, as noted by the January 2016 Board remand, the May 2015 VA examiner did not address the Veteran's contentions that his hip hurt after his 1969 training accident and that he thereafter experienced chronic symptoms until the present, and as such, the opinion lacks probative value.  See Barr, 21 Vet. App. at 312; Nieves-Rodriguez, 22 Vet. App. at 303-304.

Pursuant to the January 2016 Board remand, a November 2016 VA examiner found the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The November 2016 VA examiner noted that the Veteran's service treatment records were silent for any right hip injuries or conditions while on activity duty and that x-rays of the right hip in 2015 and 2016 only showed minor age-related degenerative changes.  The November 2016 VA examiner noted there was no documentation of any chronicity or continuity of care for any right hip conditions.  Therefore, the November 2016 VA examiner opined that it was less likely than not that any right hip disability was incurred in, caused by or related to active service.

In this regard, in January 2015 testimony, as described above, the Veteran reported that he has worn a brace for his hip since the 1970s or 1980s.  As noted above, the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, but such absence is for consideration in determining credibility.  See Buchanan, 451 F.3d at 1336.  The Veteran attempts to relate his right hip sacroiliac arthropathy and mild degenerative changes to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history.  However, as noted above, the Veteran is not shown in the record to be a trained medical clinician.  Moreover, as to specific questions in this case regarding the actual diagnoses, etiologies, time of onset, and degree of severity at time of onset of his right hip sacroiliac arthropathy and mild degenerative changes, such falls outside the realm of common knowledge of a lay person, the Veteran lacks the competence to provide a probative medical opinion linking his right hip sacroiliac arthropathy and mild degenerative changes to his active service.  Jandreau, 492 F.3d at 1376.  

In sum, the Board finds that the ultimate medical conclusion presented in the record is that there is no etiological link relating the Veteran's current right hip sacroiliac arthropathy and mild degenerative changes to his active service, including as due to an in-service motor vehicle accident.  The clinical records do not indicate that the Veteran's service was a possible cause of any current right hip disabilities, except as such documented the Veteran's own assertions.  The November 2016 hip and thigh conditions disability benefits questionnaire opinion found that the Veteran's right hip disability was less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  Thus, based on the reasons and bases discussed, the Board has considered the benefit of the doubt doctrine, but does not find that the evidence is of such approximate balance as to warrant its application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.  Accordingly, entitlement to service connection for a right hip disability, currently diagnosed right hip sacroiliac arthropathy and mild degenerative changes, is denied. 


ORDER

Entitlement to service connection for a bilateral eye disability, diagnosed as bilateral non-arteritic ischemic optic neuropathy with legal blindness, is denied. 

Entitlement to service connection for a skin disability, diagnosed as nummular dermatitis, is denied.

Entitlement to service connection for right hip disability, diagnosed as degenerative changes and right sacroiliac joint arthropathy, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


